DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Objections
Claims 6-7 and 11 are objected to because of the following informalities:
Regarding Claim 6, in line 3, “the packet” should be “the transaction layer packet”.
Regarding Claim 7, in line 1, “the packet” should be “the transaction layer packet”.
Regarding Claim 11, in lines 4 and 7, “the transaction layer packet” should be “the first transaction layer packet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12-13 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the transaction layer packet" in lines 1-2. 
Claim 13 recites the limitation "the transaction layer packet" in line 2.
Claim 16 recites the limitations "the transaction layer packet" in line 2 and “the packet” in line 3.
Claim 17 recites the limitation "the packet" in line 1.
There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 4-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 2019/0155760, hereinafter Chang ‘760) in view of Chang et al. (US 2013/0346666, hereinafter Chang ‘666), Wong et al. (US 2008/0082708) and Lais et al. (US 2017/0068637).
Regarding Claim 1, Chang ‘760 teaches a method, comprising:
designating a virtual channel of a plurality of virtual channels located in a first logical transaction layer of a physical transport network conforming to a first network protocol ([0061] T-mux control is based on a programmable transmission channel (TC) value, and the value is initialized by a basic I/O system (BIOS) system to mark a TC corresponding to a CCIX virtual channel (VC). The transaction layer is an independent PCIe VC; [0062] For the VC, a plurality of VCs may be defined on an actual physical link channel);
assembling a transaction layer packet ([0061] CCIX protocol packet) in a second logical transaction layer ([0061] CCIX transaction layer) of a second network protocol ([0061] A 
wherein the transaction layer packet conforms to the first network protocol ([0061] A CCIX protocol packet is encapsulated into a PCIe message packet that travels in a published write channel);
transferring the transaction layer packet from the second logical transaction layer to the first virtual channel ([0061] A coherence protocol packet is encapsulated into a PCIe message packet that travels in a published write channel); and
transmitting the transaction layer packet over a data link layer and a physical layer ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same) of the physical transport network using the first virtual channel ([0061] A CCIX protocol packet is encapsulated into a PCIe message packet that travels in a published write channel … A coherence protocol packet is encapsulated into a PCIe message packet that travels in a published write channel), the data link layer and the physical layer conforming to the first network protocol ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same. A difference lies in that a transaction multiplex (T-mux) layer is disposed above the data link layer, where the T-mux layer separates a CCIX packet from a conventional PCIe packet, and directs the data link layer to a CCIX transaction layer).
However, Chang ‘760 does not teach wherein the transaction layer packet comprises a header conforming to the second network protocol and compatible with the first network protocol, wherein the header comprises data indicating to logic conforming 
In an analogous art, Chang ‘666 teaches wherein the transaction layer packet comprises a header conforming to the second network protocol ([0043] FIG. 4 shows an MCTP over PCIe packet format, according to one embodiment. The fields grouped by labels "PCIe Medium-Specific Header" and "PCIe Medium-Specific Trailer" are specific to carrying MCTP packets using PCIe VDMs. The fields grouped by labels "MCTP Transport Header" and "MCTP Packet Payload" are common fields for all MCTP packets and messages and are specified the MCTP Base Specification. Further descriptions for the MCTP over PCIe packet format are shown in FIG. 5; Fig. 4, Bytes 16-20 include MCTP Message Header) and compatible with the first network protocol ([0043] The fields grouped by labels "PCIe Medium-Specific Header"; [0044] The PCIe VDM header format is common for MCTP messages sent over PCIe. … these fields include a PCI Requester ID and a PCI Target ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s packet assembling method with Chang ‘760’s method so that from the perspective of an ME or other management entity, the platform MCTP endpoints simply appear within the same EID address space, regardless of what processor they are physically associated with (Chang ‘666 [0047]). Thus, a more flexible system can be accomplished.
The combination of Chang ‘760 and Chang ‘666 does not teach wherein the header comprises data indicating to logic conforming to the second network protocol 
In an analogous art, Wong teaches wherein the header comprises data indicating to logic conforming to the second network protocol how to process the transaction layer packet ([0035] The data passes from the link and physical layer to the transaction layer, which logically separate core device transactions from the communication link functions of the controller 208(1). In the transaction layer, a transaction layer packet (TLP) deformatter 414 decodes packets, in particular decoding the headers to determine the type of packet and/or request. The packets may then be added to appropriate queues in preparation for processing by the core logic 204(1)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wong’s method with Chang ‘760’s method so that the bandwidth consumption and latency of the links can be improved (Wong [0022]), and the packets can be processed correctly by the appropriate module after the header decoding.
The combination of Chang ‘760, Chang ‘666 and Wong does not teach wherein the transaction layer packet comprises at least one ordering property; transmitting, based on the ordering property, the transaction layer packet.
In an analogous art, Lais teaches wherein the transaction layer packet comprises at least one ordering property ([0023] VDMs are PCIe architected TLPs that allow a vendor to implement their own packet types on the PCIe link. VDMs are treated as posted write commands in PCIe architecture. VDMs are strictly ordered with memory 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lais’s method with Chang ‘760’s method so that the transaction layer packets can be processed correctly based on the correct receiving order. Moreover, a universal mechanism for in-order delivery of the packets becomes available for all the different types of vendor-defined messages.

Regarding Claim 2, Chang ‘760 does not teach the transaction layer packet includes a third party identifier recognizable to the first logical transaction layer, and a third party message type recognizable to the second logical transaction layer.
In an analogous art, Chang ‘666 teaches the transaction layer packet includes a third party identifier recognizable to the first logical transaction layer (Fig. 4, Byte 10 and Byte 11, Vendor ID within PCIe Medium-Specific Header), and a third party message type recognizable to the second logical transaction layer (Fig. 4, Byte 16, Message Type within MCTP Packet Payload).


Regarding Claim 4, the combination of Chang ‘760, Chang ‘666, Wong and Lais, specifically Chang ‘760 teaches the second logical transaction layer leverages existing properties of the physical layer of the physical transport network ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same), but employs class of service (COS) attributes that are unique to the second logical transaction layer ([0061] The following describes a feature of the CCIX protocol used in an NVMe command processing procedure in an embodiment of the present application. The protocol can be compatible with the PCIe standard, and protocol layers are customized to implement cache coherence and achieve a lower latency (i.e., the unique attribute of the CCIX is lower latency)).

Regarding Claim 5, the combination of Chang ‘760, Chang ‘666, Wong and Lais, specifically Chang ‘760 teaches the COS attributes are at least one of low latency attributes and protocol attributes ([0061] The following describes a feature of the CCIX protocol used in an NVMe command processing procedure in an embodiment of the 

Regarding Claim 6, Chang ‘760 does not teach at least one attribute contained within the transaction layer packet is not recognizable to the first logical transaction layer, but remaining fields of the packet are recognizable by the first logical transaction layer.
In an analogous art, Chang ‘666 teaches at least one attribute contained within the transaction layer packet is not recognizable to the first logical transaction layer ([0044] The PCIe VDM header format is common for MCTP messages sent over PCIe. It includes various fields relating basic MCTP message structure, as well as fields in which vendor-specific information can be entered. As part of the basic routing requirements for routing MCTP messages over PCIe, these fields include a PCI Requester ID and a PCI Target ID; [0045] Vendor Define Message Type Code field), but remaining fields of the packet are recognizable by the first logical transaction layer ([0044] The PCIe VDM header format is common for MCTP messages sent over PCIe. It includes various fields relating basic MCTP message structure, as well as fields in which vendor-specific information can be entered. As part of the basic routing requirements for routing MCTP messages over PCIe, these fields include a PCI Requester ID and a PCI Target ID).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s method 

Regarding Claim 7, Chang ‘760 does not teach remaining fields of the packet are unique to the second logical transaction layer.
In an analogous art, Chang ‘666 teaches remaining fields of the packet are unique to the second logical transaction layer ([0044] The PCIe VDM header format is common for MCTP messages sent over PCIe. It includes various fields relating basic MCTP message structure, as well as fields in which vendor-specific information can be entered; [0045] Vendor Define Message Type Code field).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s method with Chang ‘760’s method so that from the perspective of an ME or other management entity, the platform MCTP endpoints simply appear within the same EID address space, regardless of what processor they are physically associated with (Chang ‘666 [0047]). Moreover, the second transaction can perform its own functionality without being limited by the PCIe semantics.

Regarding Claim 8, the combination of Chang ‘760, Chang ‘666, Wong and Lais, specifically Chang ‘760 teaches the second network protocol contains load/store 

Regarding Claim 9, the combination of Chang ‘760, Chang ‘666, Wong and Lais, specifically Chang ‘760 teaches the first network protocol is a PCIe protocol and the second network protocol is a CCIX protocol ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same. A difference lies in that a transaction multiplex (T-mux) layer is disposed above the data link layer, where the T-mux layer separates a CCIX packet from a conventional PCIe packet, and directs the data link layer to a CCIX transaction layer).

Regarding Claim 10, Chang ‘760 does not teach the second logical transaction layer provides for in-order packet delivery.
In an analogous art, Chang ‘666 teaches the second logical transaction layer provides for in-order packet delivery ([0042] The Transport Binding specifications are documents that describe how MCTP is implemented on a particular physical medium. This includes the definition of MCTP packet formatting for the medium, source and destination physical addressing handling, physical layer data integrity, and medium-specific timing parameters).


Regarding Claim 11, Chang ‘760 teaches a method, comprising:
receiving a first transaction layer packet located in a data link layer and a physical layer of a physical transport network conforming to a first network protocol ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same; [0061] A coherence protocol packet is encapsulated into a PCIe message packet that travels in a published write channel), wherein the transaction layer packet conforms to the first network protocol ([0061] A CCIX protocol packet is encapsulated into a PCIe message packet that travels in a published write channel);
extracting the first transaction layer packet from a first virtual channel located in the data link layer and the physical layer ([0061] A physical layer of the CCIX protocol is the same as a physical layer of the PCIe standard, and data link layers thereof are also the same. A difference lies in that a transaction multiplex (T-mux) layer is disposed above the data link layer, where the T-mux layer separates a CCIX packet from a conventional PCIe packet, and directs the data link layer to a CCIX transaction layer);

transferring the second transaction layer packet from the first virtual channel to the second logical transaction layer ([0061] a transaction multiplex (T-mux) layer is disposed above the data link layer, where the T-mux layer separates a CCIX packet from a conventional PCIe packet, and directs the data link layer to a CCIX transaction layer; [0061] CCIX virtual channel (VC)), wherein the first virtual channel is also located in a first logical transaction layer ([0061] T-mux control is based on a programmable transmission channel (TC) value, and the value is initialized by a basic I/O system (BIOS) system to mark a TC corresponding to a CCIX virtual channel (VC). The transaction layer is an independent PCIe VC; [0062] For the VC, a plurality of VCs may be defined on an actual physical link channel).
	However, Chang ‘760 does not teach wherein the transaction layer packet comprises a header conforming to a second network protocol and compatible with the first network protocol, wherein the header comprises data indicating to logic conforming to the second network protocol how to process the transaction layer packet, wherein the first transaction layer packet comprises at least one ordering property and receiving the first transaction layer packet is based on the at least one ordering property.
In an analogous art, Chang ‘666 teaches wherein the transaction layer packet comprises a header conforming to a second network protocol ([0043] FIG. 4 shows an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s packet assembling method with Chang ‘760’s method so that from the perspective of an ME or other management entity, the platform MCTP endpoints simply appear within the same EID address space, regardless of what processor they are physically associated with (Chang ‘666 [0047]). Thus, a more flexible system can be accomplished.
	The combination of Chang ‘760 and Chang ‘666 does not teach wherein the header comprises data indicating to logic conforming to the second network protocol how to process the transaction layer packet, wherein the first transaction layer packet comprises at least one ordering property and receiving the first transaction layer packet is based on the at least one ordering property.
In an analogous art, Wong teaches wherein the header comprises data indicating to logic conforming to the second network protocol how to process the transaction layer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Wong’s method with Chang ‘760’s method so that the bandwidth consumption and latency of the links can be improved (Wong [0022]), and the packets can be processed correctly by the appropriate module after the header decoding.
The combination of Chang ‘760, Chang ‘666 and Wong does not teach wherein the first transaction layer packet comprises at least one ordering property and receiving the first transaction layer packet is based on the at least one ordering property.
In an analogous art, Lais teaches wherein the first transaction layer packet comprises at least one ordering property ([0023] VDMs are PCIe architected TLPs that allow a vendor to implement their own packet types on the PCIe link. VDMs are treated as posted write commands in PCIe architecture. VDMs are strictly ordered with memory writes as per the PCIe architecture. All posted TLPs are strictly ordered on the PCIe link. A basic TLP header is a message with data, where the message code is vendor defined) and receiving the first transaction layer packet is based on the at least one ordering property ([0023] VDMs are PCIe architected TLPs that allow a vendor to implement their own packet types on the PCIe link. VDMs are treated as posted write 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lais’s method with Chang ‘760’s method so that the transaction layer packets can be processed correctly based on the correct receiving order. Moreover, a universal mechanism for in-order delivery of the packets becomes available for all the different types of vendor-defined messages.

Regarding Claim 12, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Regarding Claim 13, Chang ‘760 does not teach extracting, by the second logical transaction layer, the header from the transaction layer packet based on the third party message type.
In an analogous art, Chang ‘666 teaches extracting, by the second logical transaction layer, the header from the transaction layer packet based on the third party message type (Fig. 4, Byte 10 and Byte 11, Vendor ID within PCIe Medium-Specific Header; Fig. 4, Byte 16, Message Type within MCTP Packet Payload).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Chang ‘666’s packet assembling method with Chang ‘760’s method so that from the perspective of an ME or other management entity, the platform MCTP endpoints simply appear within the same EID address space, regardless of what processor they are physically associated with 

Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 4.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 17, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 9.
Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 20, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwal et al. (US 2019/00042455) teaches globally addressable memory for devices linked to host.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645.  The examiner can normally be reached on M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413